Title: To Benjamin Franklin from Samuel Franklin, 17 May 1771
From: Franklin, Samuel
To: Franklin, Benjamin


Sir
Boston, 17th may 1771.
I Received your kind favour of the 5 febr. and am verry Glad to hear that you and Coz. Sally Were Well and it adds to our joy the encouragement you give us of Seeing you once more in Boston. My wife and Children have thro gods goodness (Enjoyd) with myself a good Share of health which is a great Blessing. I have one favour to ask of you Sir that is one more of the prints of your Self—for Mr. Bowen my minister, if you have any left. I was to see your Sizter Mecom yesterday. She and her daughter are Well and was pleased to read of your intentions in my Letter. My wife with my four daughters Joyns with me in Love to you and Coz Sally. Hoping these few Lines may find you both Well as they leave us Which is all at present after Wishing prosperity May Still attend you from your Loving Kinsman
Samuel Franklin
Dr Franklin
